FILED

MR 1 9 mm
UNITED STATES DISTRICT Cougggs§§@£cj§mmww
BY

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

 

 

OF CALlFORN|A
SOUTHERN DISTRICT OF CALIFORNI DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL/CASi§
(For Revocation of Probation or Supervi ed Release)
V (For Offenses Committed On or After November l, 1987)
HUGO GARCIA_RIZO (1) CB.S€ Numb€l‘l 13CR7134 JM
David Baker
Defendant’s Attomey
REGISTRATION No. 43174198
m _
THE DEFENDANT:
|:| admitted guilt to violation of allegation(s) No. 1.
I:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
i Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ()RDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

March 15. 2019

Date of Imposition of Sentence

#`~>@/
j' /J__..

. Fe‘ffr§ézl'. Miller
ITED ATES DISTRICT JUDGE

    
 

 

 

AO 245D (CASD Rev. 01/19) Judgrnent in a Criminal Case for Revocations

 

DEFENDANT: HUGO GARCIA-RIZO (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR7184 JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
THREE (3) MONTHS, CONSECUTIVE TO SENTENCE IMPOSED IN lSCR4 i39-JM.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
Designation to a facility outside the Wester Region.

Ei|:i

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
C:| at A.M. on

 

 

[:| as notified by the United States Marshal.

|:| The defendant Shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
i:| as notified by the United States Marshal.
i.__l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as folloWs:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARS HAL

 

By DEPUTY UNITED STATES MARSHAL

iSCR7184 JM

 

